Name: Commission Regulation (EEC) No 1219/90 of 8 May 1990 concerning the stopping of fishing for cod and haddock by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 120/30 Official Journal of the European Communities 11 . 5 . 90 COMMISSION REGULATION (EEC) No 1219/90 of 8 May 1990 concerning the stopping of fishing for cod and haddock by vessels flying the flag of the United Kingdom as from 27 April 1990 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4049/89 of 19 December 1989 allocating, for 1990, certain catch quotas between Member States for vessels fishing in the Nor ­ wegian exclusive economic zone and the fishing zone around Jan Mayen (3) provides for cod and haddock quotas for 1 990 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod and haddock in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of the United Kingdom or registered in the United Kingdom have reached the quotas allocated for 1990 ; whereas the United Kingdom has prohibited fishing for these stocks HAS ADOPTED THIS REGULATION : Article 1 Catches of cod and haddock in the waters of ICES divi ­ sions I and II (Norwegian waters north of 62 °N) vessels flying the flag of the United Kingdom or registered in the United Kingdom are deemed to have exhausted the quotas allocated to the United Kingdom for 1990 . Fishing for cod and haddock in the waters of ICES divi ­ sions I and II (Norwegian waters north of 62 °N) vessels flying the flag of the United Kingdom or registered in the United Kingdom is prohibited, as well as the retention on board, the transhipment and the landing of such stocks captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 27 April 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1990 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 207, 29 . 7. 1987, p. 1 . O OJ No L 306, 11 . 11 . 1988, p. 2. (4 OJ No L 389, 30 . 12. 1989, p. 44.